COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, McClanahan and Senior Judge Coleman


WILLIE MAE HANSELL
                                                                 MEMORANDUM OPINION*
v.     Record No. 2735-03-1                                          PER CURIAM
                                                                    MARCH 9, 2004
GAMES FARMERS MARKET AND
EMCASCO INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Willie Mae Hansell, pro se, on brief).

                 (Stephen A. Strickler; Inman & Strickler, PLC, on brief), for
                 appellees.


       Willie Mae Hansell appeals a decision of the Workers’ Compensation Commission

denying her Claim for Benefits for carpal tunnel syndrome. We have reviewed the record and

the commission’s opinion and find no reversible error. Accordingly, we affirm for the reasons

stated by the commission in its final opinion. See Hansell v. Games Farmers Market, VWC File

No. 210-26-59 (Oct. 16, 2003). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.